Citation Nr: 1618071	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include degenerative arthritis. 

2.  Entitlement to service connection thoracolumbar spine disorder.

3.  Entitlement to service connection for a disorder manifested by dizziness and claimed as vertigo.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran filed a timely notice of disagreement (NOD) in November 2010.  The RO issued a statement of the case (SOC) in July 2012 and the Veteran filed a timely VA Form 9 substantive appeal also in July 2012.  Then, in December 2012, the RO issued a Supplemental SOC. 

The Veteran requested a Board hearing before a Veterans Law Judge at his local RO in his July 2012 substantive appeal.  However, in May 2015 correspondence, the Veteran canceled his hearing request.  No other hearing requests are contained within the record; therefore, the Veteran's Board hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In June 2015, the Veteran's claims of entitlement to service connection for a cervical spine disability, a thoracolumbar spine disability, and vertigo were remanded by the Board.  The RO issued a Supplemental SOC in October 2015.  The claims have been returned to the Board for adjudication.

The Veteran's claim on appeal was originally characterized as a claim of service connection for vertigo.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The medical evidence of record reveals that while the Veteran has been treated for several conditions involving his complaints of dizziness, including peripheral vestibular disorder, Meniere Disease, and Benign Paroxysmal Positional Vertigo (BPPV), he has not been treated for vertigo since the inception of his claim.  Given the foregoing, the Veteran's claim is not limited solely to vertigo; rather, the claim is properly characterized as a claim for a disorder manifested by dizziness and claimed as vertigo. 

The Board notes that the Veteran filed a claim for entitlement to service connection for bladder cancer and prostate cancer.  The RO issued a rating decision in December 2011 and a NOD was received in August 2012.  The RO issued a SOC in November 2014 but the Veteran did not perfect an appeal of these issues.  Another statement, provided on a NOD form, was received in March 2015 indicating that the Veteran had evidence to support his claim of entitlement to service connection for bladder cancer based on his service at Camp Lejeune.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57660 (Sept. 24, 2014); see also 38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's cervical spine disorder, to include arthritis, is related to or resulted from his military service.

2.  The preponderance of the evidence is against finding that the Veteran's thorcolumbar spine disorder is related to or resulted from his military service.

3.  The preponderance of the evidence is against finding that the Veteran's disorder manifested by dizziness and claimed as vertigo is related to or resulted from his military service.



CONCLUSIONS OF LAW

1. The requirements for establishing service connection for a cervical spine disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The requirements for establishing service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The requirements for establishing service connection for disorder manifested by dizziness and claimed as vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by a letter dated in February 2007.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  This letter was provided to the Veteran prior to the adjudication of his claims, and therefore met the timing requirement.

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claims included providing the Veteran with VA examinations concerning his claims of entitlement to service connection for a cervical spine disorder, a thoracolumbar disorder, and vertigo.  The Veteran was afforded an examination concerning his appeal of entitlement to service connection for vertigo in August 2015 and he was afforded examinations regarding his claims of entitlement to service connection for a cervical spine disorder and a thoracolumbar spine disorder in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's cervical spine disorder, thoracolumbar spine disorder, and disorder manifested by dizziness and claimed as vertigo.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection on a secondary basis for a disability requires evidence sufficient to show that a current disability was either proximately caused by or was proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

1.  Spine Disabilities

A. Factual Background

The Veteran is seeking service connection for any disorder of the spine including the cervical and thoracolumbar segments (asserted as a back disorder) on the basis that he developed the disorders while on active duty.  

At an examination in February 1949, the Veteran was found to be physically qualified for entrance to the United States Navy Reserve.  His neck and spine were both specifically described as normal.  At an examination in September 1950, he was found to be physically qualified for recall to active duty.  The report of medical examination did not note any abnormalities with the Veteran's head, face, or neck; his spine was also normal.  He denied ever wearing a brace or back support and denied trouble with bones, joints, or other deformities as well as arthritis.  The Veteran was also found physically qualified for transfer in December 1950.  At a February 1951 report of medical examination, the examiner noted that the Veteran's head, face, neck and scalp were normal; his spine was also noted to be normal.  At his entrance examination in October 1951, the Veteran was deemed physically qualified for reenlistment.  The examination also noted that the Veteran was qualified for duty beyond continental limits of the United States.  In February 1954, the Veteran was found physically qualified for reenlistment in the United States Marine Corps for two years.  In February 1956, he was examined and found physically qualified for transfer and discharge, and in June 1956, he was found to be physically qualified for enlistment in the United States Marine Corps Reserves, Class II.  The service treatment records show that the Veteran had one complaint of back pain in service in March 1955.  The service treatment records otherwise show no further complaint pertaining to back, and reveal no neck complaints, throughout his period of service; however, it is clear that he sought treatment for acne, colds, a potential broken nose, diarrhea, fungus of the feet, and allergy shots throughout his active duty service.  At his separation examination in February 1956, several defects were noted, but none were related to the Veteran's back or neck.  His spine and other musculoskeletal were evaluated as normal, as was his head, face, neck, and scalp.  The June 1956 examination for entrance into the reserves (Class II) revealed the same results as the February 1956 separation examination, and again disclosed no evidence of any spinal symptoms or pathology.  In his June 1956 report of medical history, the Veteran described his own health as "excellent" and did not report any problems with his spine, to include the back or neck.  He denied having ever worn a brace or back support, arthritis or rheumatism, and bone, joint, or other deformity.  He denied ever being unable to perform certain motions or certain positions.

In his December 2006 claim for entitlement to service connection for a back disability, the Veteran indicated that his disability began in 1958 to 1959.  

The Veteran's wife submitted a statement in February 2010 indicating that the Veteran's back problems began after he tried to subdue a prisoner at the brig.  She reported that he had been hospitalized twice between 1961 and 1969 at a hospital that has since closed.  The Veteran's wife also indicated that the Veteran had received a spinal tap and had been in treatment for sciatica and a herniated disc previously, and that the Veteran continued to receive treatment, including chiropractic care, beginning in 1969 by providers who have since died.  She noted that the Veteran has worn a back brace for any indoor or outdoor household chores, including mowing the lawn, but indicated that he still has difficulty.  

The Veteran began seeking treatment from the East Orange VA Medical Center in January 2009.  The VA treatment records indicate that the Veteran complained of back pain November 2011.  

In addition, private medical records dated from December 2011 include a report from a MRI of the cervical spine.  The MRI showed normal curvature and alignment of the spine with no compression fracture, spondylolisthesis, or destructive lesion.  However, the evaluation of the individual levels demonstrated that at C2-C3 there was facet hypertrophy with ligamentum flavum infolding, mild central canal stenosis with dorsal cord impingement, and mild foraminal stenosis.  At C3-C4, there was right facet hypertrophy resulting in moderate right foraminal stenosis and mild disc bulge resulting in mild central canal stenosis with no cord impingement.  At C4-C5 there was disc bulge without stenosis, and at C5-C6, there was disc bulge with marginal osteophyte and facet arthropathy, mild central canal, and foraminal stenosis.  At C6-C7, there was disc bulge noted, which was asymmetric to the right, as well as facet arthropathy, mild central canal, and right foraminal stenosis without cord impingement.  Finally, at C7-T1, there was disc bulge without stenosis.  

A VA examination was provided in August 2015 for both the cervical spine and the lumbar spine.  The same examiner performed both examinations, after a review of the claims file.  With regard to the Veteran's claim of entitlement to a cervical spine disability, the examiner noted a diagnosis of degenerative arthritis of the spine.  The examiner noted the Veteran's contentions that the disability began while he was on active duty, when he was assaulted by a prisoner in 1956.  He reported that he had pain and was given "some bed rest."  The Veteran indicated that he has had increasing pain over the years.  He reported undergoing physical therapy, Epidural Steroid Injections, acupuncture, and treatment by a chiropractor.  The Veteran indicated the he experiences pain with activity on a daily basis.  He denied flare-ups of the cervical spine and denied functional loss or impairment due to the cervical spine.  

The Veteran had forward flexion to 35 degrees, extension to 40 degrees, right and left lateral flexion to 40 degrees, right lateral rotation to 70 degrees and left lateral rotation to 65 degrees.  The examiner noted that the range of motion findings were abnormal but that they did not contribute to functional loss.  The examiner also noted pain on range of motion but stated that this does not result in functional loss, either.  There was no additional loss of range of motion on repetitive use testing and the Veteran was not limited by pain, weakness, fatigability, or incoordination on repeated use over time.  The Veteran exhibited full strength in all of his upper extremities and there was no muscle atrophy.  The Veteran's reflex examination revealed that he had hypoactive reflexes in all of his upper extremities except his right bicep, which was normal.  The sensory examination was normal; there was no ankylosis, no neurologic abnormalities, and no intervertebral disc syndrome.  Diagnostic testing was performed and the examiner noted the presence of degenerative disc disease of the cervical spine; the report indicated that there was a slight reversal of the normal curvature of the lower cervical spine.  The disc spaces were narrowed between C5-C6 and C6-C7 with associated large marginal osteophytes.  The endplate had irregularity.  The lateral masses were aligned with slight narrowing of the C1-C2 interspace.  There was degenerative sclerosis of the joints of Luschka throughout the cervical spine.

Regarding the Veteran's lumbar spine, the examiner diagnosed him with a lumbosacral strain.  The examiner noted the Veteran's history, including the Veteran's reported in-service assault by a prisoner and the same history of treatment that was reported for his cervical spine.  The Veteran denied flare ups of the thoracolumbar spine and denied any functional loss or functional impairment.  The Veteran had abnormal range of motion; he had flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  The examiner also noted pain on range of motion but stated that this does not result in functional loss, either.  There was no additional loss of range of motion on repetitive use testing and the Veteran was not limited by pain, weakness, fatigability, or incoordination on repeated use over time.  There was no guarding or muscle spasm and the Veteran exhibited full strength in all of his lower extremities.  There was no muscle atrophy, but his reflex examination revealed hypoactive deep tendon reflexes in his bilateral knees and ankles.  His sensory examination was normal.  The straight leg testing was negative and there were no other signs or symptoms of radiculopathy.  There was no ankylosis, neurologic abnormalities, or presence of intervertebral disc syndrome.  The Veteran did not use any assistive devices for ambulation.  Diagnostic testing was not performed.  

The examiner provided the opinion that the condition, to include a disability affecting the cervical and lumbar spine, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that there was no evidence of any major injury or trauma in service that would cause any chronic condition.  The examiner also noted that the Veteran did not receive any medical treatment until many years after discharge. 

B.  Analysis

i.  Current Disability 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnoses of a cervical spine disability, to include arthritis, and a thoracolumbar spine disability, characterized as a lumbar strain.  The Board will next address the question of whether the evidence demonstrates the incurrence of a cervical spine disability or a thoralumbar spine disability in service.

ii.  In-Service Incurrence of Injury and Post-Service Treatment

Turning to the question of in-service incurrence, the Board observes that it is true that during his period of active duty service, the Veteran complained of back pain in March 1955.  However, the March 1955 entry on the treatment record indicates that although the Veteran presented to sick call, at that time, for back pain, no further complaints were recorded, no similar symptoms were noted, and there is no evidence of any subsequent follow-up treatment.  It should be emphasized that the examination of the spine and neck upon separation from service in February 1956, as well as when he was examined for reserves enlistment in June 1956, was consistently found to be negative for recorded complaints or pathology relative to any segment of the spine.  He otherwise denied any subsequent problem related to his back or spine during service and after service, as evidenced by his subjective reports in the June 1956 reserves questionnaire.  The service treatment records do not evidence that a chronic spinal disorder, including arthritis, was noted during the Veteran's period of active duty service, or within one year thereafter.  In fact, in his initial claim for entitlement to service connection, the Veteran indicated a post-service onset of disability beginning from 1958 to 1959.

While the Veteran and his wife have have maintained that the Veteran continued to experience, and seek treatment for, back pain since service, the record evidence does not support this contention.  Here, the Board notes that, while he was on active duty and in the months following his discharge from active duty service in February 1956, the Veteran denied the existence of any back pain or neck pain.  These examinations were provided as late as June 1956, approximately four months after his discharge from active duty.  He was given ample opportunity to report on the problems he would have been experiencing, but he denied any issues with regard to his back, neck, or spine.  Notably, the Veteran did report problems or histories of pain related to other body systems.  Specifically, he noted problems with mumps; whooping cough; eye trouble; ear, nose, or throat trouble; and venereal disease.  The medical history report thus reflects that the Veteran reported no past or current back, neck, or spinal problems at the time of separation from service.  Moreover, the Board suspects that the Veteran denied past or current back, neck, or spinal trouble because he was not currently having any such problems and because the incident in which he sought treatment for back pain was insignificant enough that it did not come to mind at the time he filed out his medical history questionnaire in June 1956.  These assertions of the Veteran at time of and shortly after his separation from service are express denials of back, neck, and spinal problems at the time of his separation from service and refute any subsequent contention from the Veteran and his wife that he had experienced continuous spinal symptoms since the documented treatment of back pain.  In this regard, the February 1956 separation physical examination and the June 1956 examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Also, the Board recognizes that the Veteran's wife indicated that the places where the Veteran sought treatment after service have closed and that the treating providers have died.  However, the Veteran's wife indicated that he sought treatment 50 years ago for these problems, and she nor the Veteran have provided any additional evidence, lay or otherwise, that the Veteran has continued seeking treatment for these problems to date.  Indeed, while there is evidence that the Veteran complained of back pain as of 2011, the preceding two years of VA treatment records reveal no complaints related to back pain.  Thus, to the extent that the Veteran may be claiming to have had an onset of symptoms of a chronic back or neck disorder during and continuing since service, this contention is at variance with the medical and lay evidence contained in the contemporaneous service treatment records.

Accordingly, for reasons discussed above, the Board finds that the Veteran's service treatment records tend to affirmatively rebut the Veteran's suggestion that he incurred a chronic disability related to his cervical or lumbar spine during service.  The evidence also tends to rebut the Veteran's contentions that he sought treatment for this condition following service, as there is no evidence that the Veteran sought treatment for either his back or his neck until 2011.

iii.  Post-Service Lay Evidence

The record contains several statements in which the Veteran and his wife have asserted that his back and neck pain began in service and that he has had continuous symptoms since service.  As an initial matter, the Veteran and his wife are competent to describe the nature and extent of his in-service injury and back and neck pain that occurred in service and following service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. 465, 469-70 (1994).  

The credibility of the Veteran's lay statements has been questioned by the fact that the Veteran denied any back or neck trouble at separation, and in the months following separation as he was examined for Reserve service.  The Board recognizes that the Veteran's wife has stated that the treatment records from the various providers who have treated the Veteran over the years are not available.  However, the Board also notes that the Veteran did not seek treatment for his back pain until 2011, despite first seeking treatment from VA in 2009.  The Board acknowledges the statements the Veteran made to the VA examiner stating that his disability began while he was on active duty, when he was assaulted by a prisoner in 1956.  He reported that he had pain and was given "some bed rest."  The Board is not challenging the veracity of the Veteran's statements made his medical providers.  Rather, the Board has determined that such statements of an in-service onset of chronic neck and back pain were inaccurate recollections of a past history that occurred over fifty years ago, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.  In sum, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of an in-service chronic condition, regardless of whether such belated statements were made to VA medical care providers in the course of seeking medical treatment or to the Veterans Benefits Administration in the course of seeking service connection.

Further, while the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone, it is now well established that lay persons without medical training, such as the Veteran and his wife, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a cervical spine and lumbar spine conditions.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, medical testing and expertise is required to determine the diagnosis of musculoskeletal or neurological symptoms arising from a cervical spine or lumbar spine disorder, to include degenerative disc disease.  The Veteran and his wife have not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of a cervical spine or lumbar spine disorder, to include degenerative disc disease.  

Moreover, to the extent that the Veteran or his wife believes that his cervical spine disability or lumbar spine disability was due to his service, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and his wife's opinions as to the etiology of his back disorder are not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the persuasive value of their lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's spine (and other musculoskeletal system) at separation and the more than fifty year gap before the cervical and thoracolumbar spine disorders developed, the Board finds the Veteran's and his wife's lay contentions are not sufficient to provide a nexus between the Veteran's cervical spine and thoracolumbar spine disorders and his active duty service.  As the evidence does not show the Veteran or his wife have expertise in medical matters, the Board concludes that the Veteran's and his wife's nexus opinions in this regard are not competent and therefore are not probative of whether his cervical spine and lumbar spine disorders are related to his period of service, to include the injury he contended he sustained therein.

Additionally, though arthritis is considered a chronic disease for VA purposes, and arthritis has been diagnosed in the Veteran's cervical spine, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  As discussed, there is also no persuasive credible lay evidence that arthritis of the spine manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis of the cervical spine is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The Board has also considered the Veteran's and his wife's statements that he has had a continuity of symptoms in his back; the Veteran and his wife have asserted that the Veteran sought treatment for his back following service.  As the Veteran has been diagnosed with arthritis in his cervical spine, the Board finds that the Veteran's cervical spine disorder is properly afforded consideration of the continuity of symptomatology framework.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  However, arthritis is not a condition that can be diagnosed by a lay person and medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).   Further, as previously noted above, the Veteran's and his wife's statements regarding the continuity of symptomatology since service are found to be an inaccurate account of what occurred during and shortly after service, when compared against the 1956 service separation examination, reserve examination and questionnaire, and are unreliable and thus not credible. Given this, the Board finds that there is no probative evidence of continued arthritis of the cervical spine after service, and connection based on continuity of symptomatology is not warranted.

iv.  Nexus

The Board will now consider whether there is nexus evidence that nonetheless justifies a grant of service connection for a neck or spine disability on a direct basis.

As discussed, the VA examiner found that the Veteran's cervical spine disability and lumbar spine disability were less likely than not incurred in or related to service.  The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is a clinician who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's current cervical spine and lumbar spine disorders were less likely as not caused or aggravated by his period of active service.  The examiner provided the rationale that there was no evidence of any major injury or trauma in service that would cause any chronic condition.  The examiner also noted that the Veteran did not receive any medical treatment until many years after discharge.  The opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinions expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner's opinion together, considered all of the relevant evidence, to include the Veteran's contentions that his cervical spine and lumbar spine conditions are related to his service.  Clearly, the examiner took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions. 

The Board recognizes that the examiner did not specifically discuss the Veteran's lay statements or the statements by the Veteran's wife during the course of the examination report.  However, the examiner explicitly noted that he had reviewed the entire claims file, which included these statements.  Thus, while the examiner may not have specifically discussed the precise way in which he reached his conclusion, including his review of the lay evidence, it is clear from the thorough examination-which included a review of the claims file-that the examiner relied on the relevant information as well as his medical knowledge and expertise to draw his conclusions and reach his opinion.  The examiner, like the Board, placed little probative weight on the Veteran's lay statements, as the Veteran is not competent to provide an etiology opinion regarding his current cervical spine and lumbar spine disabilities and his statements were contradicted by the objective medical evidence in the claims file.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. The examiner's opinion provides a solid discussion of the Veteran's contentions, the objective medical history of his cervical and thoracolumbar spine disorders and a thorough rationale that have sound reasoning and conclusions. Given the above-cited evidence, the Board finds that the evidence of record does not support a finding that the Veteran's cervical spine disorder or thoracolumbar spine disorder is related to the his period of service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


2.  Vertigo

A.  Factual Background 

Service connection for bilateral hearing loss has been in effect since February 2010.  The Board recognizes that the Veteran's diagnosis related to his disorder manifested by dizziness and claimed as vertigo has been variously diagnosed as a peripheral vestibular disorder (August 2015 VA examination), Meniere Disease (according to the Veteran's lay history made during his treatment), and Benign Paroxysmal Positional Vertigo (BPPV).  

The Veteran's service treatment records show that prior to service, in February 1949, the Veteran's examination was normal, and he was found to be physically qualified for entrance to the United States Navy Reserve.  At an examination in September 1950, he was found to be physically qualified for recall to active duty.  The Veteran was also found physically qualified for transfer in December 1950.  At his entrance examination in October 1951, the Veteran was deemed physically qualified for reenlistment.  The examination also noted that the Veteran was qualified for duty beyond continental limits of the United States.  In February 1954, the Veteran was found physically qualified for reenlistment in the United States Marine Corps for two years.  The February 1956 examination, the Veteran was found to be physically qualified for discharge by reason of expiration of enlistment.  The PULHES profile indicated that he was giving a designator of "1" for all systems.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). (A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service)).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  The February 1956 examination clinical evaluation found all systems were normal.  A hearing examination revealed 15/15 for the right and left ears.  In June 1956, another examination was conducted; the examiner noted the Veteran's nose was abnormal, indicating that he had a deviated septum.  And, during his report of medical history dated in June 1956, the Veteran described his own health as excellent.  On the same form, he reported ear, nose or throat trouble.  In the physician's summary of the pertinent data, the information provided indicated that the Veteran's response was referring to occasional head colds.  He denied dizziness or fainting spells.  

A private treatment record from JFK Johnson Rehabilitation Institute dated in September 2000 shows that the Veteran's medical history was significant for episodic tinnitus and dizziness.  The physician noted that the Veteran had been recently diagnosed with BPPV and had received vestibular rehabilitation, which the Veteran indicated had helped, though the dizziness had not gone away completely.  The Veteran indicated he had previously been diagnosed with Meniere's syndrome.  Additional June 2005 private records from this institution showed that the Veteran's otologic history was significant for Meniere's disease.  

Private treatment records dated in March 2007 from the Ear, Nose, and Throat Group of Central New Jersey indicate that the Veteran had a history of vertigo.  

VA treatment records show that the Veteran has complained of vertigo throughout his treatment.  In February 2009, the Veteran indicated that his vertigo "attack" occurred approximately 15 years prior and was associated with ringing, nausea, vomiting, and blurred vision, all of which lasted about two minutes.  He reported that he had continued having numerous attacks since that time; he reported a spinning sensation that only lasts seconds.  The Veteran reported that he had been diagnosed with Meniere Syndrome.  

The Veteran submitted a statement in November 2009 in which he indicated that he spent the majority of his ten years on active duty near aircraft on the airfield on Marine Corps aviation bases.  He stated that his duties included communication, repairs, refueling, and other services for the aircraft.  He reported that no ear protection was ever issued, even during weapons training.  He also reported that hearing tests were never given upon reenlistment or discharge, either.  

The Veteran's wife submitted a lay statement in support of his claim of entitlement to service connection in February 2010.  In her statement she noted that she has known the Veteran since 1955; she noted that the Veteran has had progressive dizziness, which she described as vertigo.  She stated that these symptoms (including dizziness, hearing loss, and tinnitus) reached a peak early in their marriage, from 1961-1969.  She indicated that the Veteran would crawl on the floor and would vomit.  She noted that the Veteran was placed on medication at that time and he has continued taking medication for many years.  She stated that the condition has come and gone periodically throughout the years.  

The Veteran submitted another statement in April 2010 in which he indicated that he was not aware of the benefits he was entitled to from VA until he joined the Marine Corps League.  He indicated that he was not provided this information at discharge.  

The Veteran was provided a VA examination in conjunction with this claim in September 2010.  During the audiological examination, the Veteran had markedly worse hearing in his left ear, with an average pure tone threshold average of 75 decibels in his left ear as composed to 57.5 in his right.  His left ear speech recognition score was 62 as compared to his right ear speech recognition score, which was 88.  His left ear hearing loss was described as being severe to profound and his right ear hearing loss was described as being moderate to profound.  The examiner noted that the Veteran had a "marked" disturbance in his gait.  However, in his etiology opinion, the examiner stated that he could not resolve the issue without resort to mere speculation.  The examiner additionally stated that asymmetrical hearing loss was present, which may be associated with vertigo, but he indicated that further medical testing would be necessary to make a determination for vertigo.    

In an October 2010 VA treatment record, the Veteran stated that he has vertigo due to his head trauma in service.  

In August 2011, the Veteran told his VA physician that he had a private ear, nose, and throat doctor who see him on a regular basis and that he was told he has chronic tinnitus, hearing loss, and vertigo as one combined ear condition.  The Veteran had abnormal examination results in his left ear.  

In November 2011, the Veteran reported that he had been referred to ear, nose, and throat for his chronic vertigo.  The Veteran indicated that he had been privately evaluated by a neurologist, but that the exercises were not helpful.   In December 2011, the Veteran sought a second opinion for his vertigo.  He indicated that he thought the problem was getting worst.   

The Veteran's March 2012 private treatment records from JFK Johnson Rehabilitation Institute show that the Veteran complained of imbalance and dizziness dating back to the 1960's.  The Veteran indicated that his symptom had worsened recently, he indicated that the symptoms had worsened to such a degree that he uses a cane on occasion to help him maintain his balance.  He stated that bending forward and tilting his head backward and forward cause dizziness.  He also reported that he experiences momentary spinning and has to "catch" himself.  The physician noted that VNG was completed at JFK Johnson Rehabilitation Institute in October of 2008 with ocular motor results within normal limits, left beating positional nystagmus in head right, and bilaterally reduced responses to caloric stimulation.  She noted that it was recommended that, although the Dix-Hallpike maneuvers were negative, vestibular rehabilitation should be completed to treat BPPV as his history was consistent with that condition.  In the interim, the physician noted that the Veteran had recently undergone three months of vestibular rehabilitation, with the Epley maneuver performed as well as exercise to strengthen inputs related to maintaining balance.  On a sensory organizational test, the Veteran scored abnormally.  The examiner noted that the Veteran's scores were suggestive of a vestibular and visual pattern of deficit.  Additionally, the Veteran's center of gravity was biased to the right and the back, despite repositioning after every fall.  The examiner noted that requiring the Veteran to close his eyes during tested showed a postural shift from center to the right and back once his eyes were closed.  Positional nystagmus was noted on examination.  

In February 2013 VA treatment records, the Veteran indicated that he had experienced increased difficulty with vertigo.  The Veteran also complained of vertigo during a February 2014 treatment record.  In November 2014, the Veteran indicated that he had been diagnosed with Meniere Syndrome and that his first episode occurred more than sixty years previously.  He reported being hospitalized for 5 days with "dizziness", underwent "many tests" and the cause was found to be unknown.  In November 2014, the Veteran reported vertigo, especially when he leans or bends over and then returns to standing position.  Also in November 2014, the Veteran reported problems including chronic dizziness and gait imbalance.  The Veteran reported that he had chronic dizziness for "years" and reported taking Meclizine PRN, but he stated that it provided no benefit.  The Veteran reported noise exposure in service and told the examiner that he had been diagnosed with Meniere Syndrome, with his first episode occurring about 60 years previously.  The Veteran sought treatment for his dizziness from a neurologist, and he had an MRI in 2008, which ruled out retrocochlear lesion and the dizziness was considered "multifactorial."  The Veteran described the dizziness as drowsy and light-headed; he denied any room-spinning sensation.  The Veteran stated that the problem has been present for years but that it is "clearly" worsening in the past few months.  

A VA examination was provided in August 2015.  At that time, the examiner noted a diagnosis of peripheral vestibular disorder, with a date of diagnosis of 1959.  The examiner noted the Veteran's lay history of dizziness since 1959.  The Veteran reported that he had been treated with "Antivert" but that he was not taking anything at the time of the examination.  The Veteran stated that the condition was non-incapacitating.  The Veteran reported that he has episodes one to four times per month, and he indicated that each episode lasts less than one hour.  On examination, the Veteran's external ear, ear canal, tympanic membrane, and gait were normal.  His Romberg test was negative, his Dix Hallpike (Nylen-Barany) test was also normal and no vertigo or nystagmus was noted during the examination.  The limb coordination test was also normal.  No other pertinent physical findings, complications, conditions, signs and/or symptoms were noted.  Diagnostic testing was not performed.  The examiner offered the opinion that, after a review of the claims file, including the history and clinical examination, the Veteran's vertigo is less likely than not due to his military service.  

Additional VA treatment records continue to show that the Veteran has continued seeking treatment for complaints of vertigo; in May 2015 the Veteran discussed sustaining two concussions due to falls he sustained caused by his vertigo.  

B.  Analysis

i.  Current Disability

As an initial matter, the Board finds that the evidence of record supports a finding that the Veteran has a current diagnosis of a disability manifested by dizziness.  Throughout the appeal period, and indeed records dating back to at least 2000, the Veteran has sought treatment for this disability.  The Board will next address the question of whether the evidence demonstrates the incurrence of this disability in service.  

ii.  In-Service Incurrence of Injury and Post-Service Treatment

Turning to the question of in-service incurrence, the Veteran contends that his current condition is related to his period of service.  The Veteran has identified the symptoms as beginning in 1960s in March 2012 and the Veteran's wife indicated that the symptoms reached a peak in 1961-1969.  The Board recognizes that at other points during his treatment, he has indicated that the disorder began 60 years previously (November 2014 treatment record) or 15 years previously (February 2009 treatment record).  

However, to the extent that the Veteran contends that this disability began during service, his statements are not probative.  First, service treatment records reflect that the record includes multiple times that the Veteran sought treatment for other complaints, including acne, colds, a potential broken nose, diarrhea, fungus of the feet, and allergy shots throughout his active duty service.  He also included a history of mumps; whooping cough; eye trouble; ear, nose, or throat trouble; and venereal disease on his report of medical history.  He did not, however, ever seek treatment for or list among his complaints, any symptoms related to dizziness.  

Additionally, the Board notes that there is no evidence of record establishing that the Veteran sought treatment for a disability related to dizziness following his period of service.  The Board further notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the case at hand, the Board finds that the Veteran's service treatment records tend to affirmatively rebut the Veteran's suggestion that he incurred a chronic disability related to dizziness during service.  The evidence also tends to rebut the Veteran's contentions that he sought treatment for this condition following service, as there is no evidence that the Veteran sought treatment for either his disorder manifested by dizziness until 2000, over 40 years after his period of service.

iii.  Post-Service Lay Evidence 

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances, and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Board finds that the Veteran and his wife are competent to describe the signs and symptoms of vertigo, including dizziness, that the Veteran has experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lay person is competent to provide testimony regarding factual matters of which that person has first-hand knowledge); see also Horowitz v. Brown, 5 Vet. App. 217, 221-23 (1993).  In this regard, the Board finds the Veteran's and his wife's statements regarding the onset and continued symptoms of the Veteran's dizziness to be competent.

The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis when, (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, a lay person is competent to observe the symptoms and characteristics of loss of balance.  See e.g. Horowitz v. Brown, 5 Vet. App. 217, 221-23 (1993); Connolly v. Derwinski, 1 Vet. App. 566, 568-70 (1991); Harvey v. Brown, 6 Vet. App. 390, 394 (1994); and Savage v. Gober, 10 Vet. App. 488, 497-98 (1997).  In this case, the Board recognizes that the Veteran and his wife are competent to describe the symptoms he has experienced to identify the potential medical diagnosis and that the diagnosis was later confirmed by a medical professional.  

However, the Board finds that the Veteran's and his wife's statements are not credible for determining whether the Veteran experienced symptoms related to his dizziness during service or immediately thereafter.  The Veteran did not consistently report the history of his symptoms of dizziness consistently throughout his treatment that began in 2000.  Lay statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  During a treatment record in February 2009, the Veteran that his first vertigo attack occurred fifteen years previously; however, the remainder of the Veteran's and his wife's lay statements indicate that he has experienced the symptoms for 60 years.  None of the statements specifically indicate that the Veteran's symptoms began in service, save one made in October 2010, in which the Veteran described the symptoms being related to a head trauma.  He did not otherwise explain or expand upon his description of a head trauma.  Given this, the Veteran's statement related to head trauma is not afforded any probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Board acknowledges the Veteran's assertions has that he incurred his disorder manifested by dizziness in service and, in reaching its conclusion, the Board is not asserting that the Veteran was lying to his medical providers.  Rather, the Board has determined that such statements of an in-service incurrence of dizziness were inaccurate recollections of a history that occurred many decades earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.

Further, to the extent that the Veteran and his wife believe that his disorder manifested by dizziness and claimed as vertigo is related to the Veteran's period of service, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and his wife's opinion as to the etiology of his disorder manifested by dizziness and claimed as vertigo are not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of their lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran at separation and the Veteran's denial of any history of dizziness at separation, as well as the gap in time from service to the time when the Veteran sought initial treatment for the symptoms, and the complex nature of the etiology of a disorder manifested by dizziness and claimed as vertigo, the Board finds the Veteran's and his wife's lay contentions are not sufficient to provide a nexus between the Veteran's claimed vertigo and his active duty service.  As the evidence does not show the Veteran or his wife have expertise in medical matters, the Board concludes that the Veteran's and wife's nexus opinions in this regard are not competent and therefore is not probative of whether his disorder manifested by dizziness and claimed as vertigo is related to his period of service.  Similarly, the Veteran and his wife are not competent to determine whether the Veteran's dizziness is related to his hearing loss and tinnitus.  

iv.  Nexus 

The Board will now consider whether there is nexus evidence that justifies a grant of service connection for a disorder manifested by dizziness.

The VA examiner found that it was less likely than not that the Veteran's currently diagnosed disorder manifested by dizziness is due to his military service.  The Board finds the August 2015 VA examiner's opinion to be highly probative.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

In this case, the evidence shows that the examiner who conducted the August 2015 VA examination reviewed the claims file and the Veteran's lay history of his condition.  However, despite reviewing the relevant evidence, including everything discussed above, the examiner concluded that entitlement to service connection was not warranted on a direct basis.  The Board recognizes that the examiner did not specifically discuss the Veteran's lay statements or the statements by the Veteran's wife during the course of the examination report.  However, the examiner explicitly noted that he had reviewed the entire claims file, which included these statements.  Thus, while the examiner may not have specifically discussed the precise way in which he reached his conclusion, including his review of the lay evidence, it is clear from the thorough examination-which included a review of the claims file-that the examiner relied on the relevant information as well as his medical knowledge and expertise to draw his conclusions and reach his opinion.  The examiner simply placed little probative weight on the Veteran's and his wife's lay statements, as the Veteran and his wife are not competent to provide an etiology opinion regarding his current disorder manifested by dizziness and his and his wife's statements were contradicted by the objective medical evidence in the claims file.  Given the examiner's consideration of the medical records and lay statements, unequivocal and conclusive opinion, and clear reasoning for the conclusion, the Board finds the examiner's opinion to be highly probative in determining that the Veteran's disorder manifested by dizziness is not related to service.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

The Board notes that the September 2010 VA examiner could not determine the etiology of the vertigo without additional testing and he indicated that the Veteran had asymmetrical hearing loss, which "may be associated with vertigo."  The Board finds such statements to be too general or speculative, couched in terms of possibility rather than probability, to support the Veteran's claim.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  There is no other evidence linking the Veteran's disorder manifested by dizziness and claimed as vertigo to the service-connected hearing loss.  As such, there is no positive medical evidence supporting a finding that the Veteran's disorder manifested by dizziness and claimed as vertigo is related to his service-connected hearing loss.  

Given the above, the Board finds that the evidence of record does not support finding that the Veteran's disorder manifested by dizziness and claimed as vertigo is related to the Veteran's period of service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a cervical spine disorder is denied. 

Entitlement to service connection for a thoracolumbar spine disorder is denied. 

Entitlement to service connection for a disorder manifested by dizziness and claimed as vertigo is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


